PD-0971-15
                                                                                                            COURT OF CRIMINAL APPEALS
                                               PD-0971-15                                                                    AUSTIN, TEXAS
                                                                                                            Transmitted 7/27/2015 5:51:11 PM
                                                                                                             Accepted 7/29/2015 10:47:09 AM
                                                                                                                              ABEL ACOSTA
                                                                                                                                      CLERK
                             IN THE COURT OF CRIMINAL APPEALS
                                          OF THE STATE OF TEXAS

                                                                                                                  July 29, 2015

KEN SCRIPA                                                      §

VS.                                                             §              NO. 01-14-00477-CR
                                                                               FIRST COURT OF APPEALS
THE STATE OF TEXAS                                              §




  MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S
                     PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

                                                                  I.

         COMES NOW, KEN SCRIPA, Appellant in the above entitled and numbered cause, under

the authority of Tex. R. App. P. Rule 10.5(b)(3) and would respectfully request this Court grant an

extension of time to file Appellant’s Petition for Discretionary Review and would show the

following:

                                                                  I.

         Appellant’s Appeal was affirmed on July 2, 2015 by The First Court of Appeals. Appellant’s

Petition for Discretionary Review must be filed by August 3, 2015.

                                                                 II.

         This is Appellant’s first Motion for Extension of Time to file his Petition for Discretionary

Review.

7/27/2015 5:40 PM   Page 1 OF 2
C:\BACKUPJERRY 8-13-08\DATAWORD\FRY\CLIENTS\201419 SCRIPA, KEN\PDR\MOTION FOR EXTENSION TO FILE   PDR.DOC
                                                                III.

         Appellant’s attorney, Gerald Fry, is handling many other clients and their court cases and

doesn’t have sufficient time to write this Petition for Discretionary Review by August 3, 2015.



                                                                IV.

         WHEREFORE, PREMISES CONSIDERED, undersigned counsel prays for this court to

extend the time for filing Appellant’s Petition for Discretionary Review until September 3, 2015

which is thirty days from the current deadline.

                                                                       Respectfully submitted,

                                                                       /s/ Gerald Fry
                                                                       GERALD FRY
                                                                       Texas Bar Number 07493800
                                                                       801 Congress, Suite 350
                                                                       Houston, TX 77002
                                                                       (713) 222-0860; (713) 224-3111 Fax
                                                                       jerryfry@hal-pc.org



                                       CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of Appellant’s MOTION was served on Mr.
Alan Curry, Chief of the Appellate Division, Harris County District Attorney’s Office, 1201
Franklin, Suite 600, Houston, Texas 77002.
                                                                       /s/ Gerald Fry
                                                                       Gerald Fry




7/27/2015 5:40 PM   Page 2 OF 2
C:\BACKUPJERRY 8-13-08\DATAWORD\FRY\CLIENTS\201419 SCRIPA, KEN\PDR\MOTION FOR EXTENSION TO FILE   PDR.DOC